                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


TYRONE WOMACK,

              Plaintiff,

                                                         CV 119-104


SCOTT WILKES,Former Warden, ASM?;
MS. MCGREE,Former Warden of Security,
ASM?; MS. BUSSEY,Former Warden of
Care and Treatment, ASM?; MS. ROBERT,
Former Warden of Administration, ASM?;
MS. YOUNG,Director of Mental Health,
ASM?;DR. ALSTON,Medical Director,
ASM?; SGT. ROSS, Head of CERT,ASM?;
OFFICER ADDERLY; and JOHN DOE 2,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 10.)

Although    nothing    in Plaintiffs   objections undermines the        Magistrate    Judge's

recommendations, the Court will briefly address one of Plaintiffs arguments. In his

objections. Plaintiff argues he is entitled to equitable tolling of the statute of limitations

during the time he exhausted his administrative remedies and because he is mentally

incompetent. (Id at 1-3.)

       The Eleventh Circuit has declined to address whether the statute of limitations is

tolled while a prisoner exhausts administrative remedies as a mandatory prerequisite for
filing a federal lawsuit. Roger v. Augustine. 760 F. App'x 947, 950 (11th Cir. 2019)(citing

Leal V. Georgia DenH of Corr.. 254 F.3d 1276, 1280 (11th Cir. 2001)). However, "[t]he

general test for equitable tolling requires the party seeking tolling to prove that:(1) he has

been pursuing his rights diligently, and(2)some extraordinary circumstance stood in his way

and prevented timely filing." Id (citing Villarreal v. R.J. Revnolds Tobacco Co.. 839 F.3d

958, 971 (11th Cir. 2016)).      Furthermore, "the petitioner bears the burden of showing

equitable tolling is warranted." Salas v. Pierce. 297 F. App'x 874, 877 (11th Cir. 2008)

(quoting Drew v. Den't of Corr.. 297 F.3d 1278, 1286 (11th Cir. 2002)).

       Even assuming the statute of limitations for Plaintiffs claims should be tolled while

he attempted to exhaust administrative remedies. Plaintiff is not entitled to equitable tolling

because he has not pursued his rights diligently. In his objections. Plaintiff merely states the

Court has generally held the statute of limitations is tolled while a Plaintiff exhausts

administrative remedies. (Doc. no. 1, p. 1.) However, Plaintiff provides no dates or details

as to his efforts to exhaust his administrative remedies and gives only general information

that he filed a grievance with the prison and appealed the adverse decision. (Id.) Plaintiff

does not assert any additional information in his complaint or objections to show he has

pursued his rights diligently. Accordingly, because Plaintiff provides no dates or details as to

his efforts to exhaust his administrative remedies, his claims are not entitled to equitable

tolling during the periods he allegedly attempted to exhaust administrative remedies.

       Additionally, Plaintiff argues equitable tolling applies because he is mentally

incompetent. (Doc. no. 10, pp. 1-3.) Under Georgia law, a plaintiff is entitled to tolling of

the applicable statute of limitations during periods when he or she is "legally incompetent
because of intellectual disability or mental illness." O.C.G.A. § 9-3-90(a). Notably, "[p]rior

to July 1, 1984, the statute included 'persons imprisoned' in the definition of those who were

disabled." Giles v. Garwood. 853 F.2d 876, 878 (11th Cir. 1988). However, the statute was

amended in 1984 to exclude prisoners from the list of persons benefitting from the tolling

provision. Seibert v. Comm'r. Georgia Dep't of Corr.. 680 F. App'x 837, 839 (11th Cir.

2017). Thus, even if Plaintiff were mentally incompetent, he is not entitled to benefit from

this tolling provision because he is an imprisoned person. Plaintiff is therefore subject to the

two-year limitations period for § 1983 suits.

       Accordingly, the Court OVERRULES Plaintiffs objections,(doc. no. 10), ADOPTS

the Report and Recommendation of the Magistrate Judge as its opinion, DISMISSES

Plaintiffs complaint for failure to state a claim upon which relief may be granted, and

CLOSES this civil action.


        SO ORDERED this                day                          2019, at Augusta, Georgia.




                                             J. RANDAL HALL,^CHIEF JUDGE
                                                IITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA
